

[exhibit1013psuawardag_image1.gif]
PERFORMANCE STOCK UNIT AWARD AGREEMENT
PURSUANT TO
THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN
The AES Corporation, a Delaware corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan, as amended (the “Plan”), and this Performance Stock Unit
Award Agreement (this “Agreement”), this Award of Performance Stock Units
(“PSUs”) upon the terms and conditions set forth herein. Capitalized terms not
otherwise defined herein will each have the meaning assigned to them in the
Plan.


1.
This Award of PSUs is subject to all terms and conditions of this Agreement and
the Plan, the terms of which are incorporated herein by reference:  



Name of Employee:
 
 
 
Fidelity System ID:
 
 
 
Grant Date:
 
 
 
Grant Price:
 
 
 
Target Number of PSUs Granted:
 

 
2.
Each PSU represents a right to receive one Share on the Payment Date (as defined
below) in accordance with the terms of this Agreement.



3.
Unless otherwise determined by the Committee, each PSU shall also represent a
right to receive an additional amount, payable in cash, equal to the accumulated
cash dividends paid by the Company on the PSU between the Grant Date and payout
of the PSU (if any). The additional dividend amounts that are accumulated
subject to a PSU will be subject to the same terms and conditions (including,
without limitation, any applicable vesting requirements and forfeiture
provisions) as the PSU to which they relate under the Award. Any payment due to
the Employee under this Agreement shall be made promptly following the date
vested PSUs become earned and payable under paragraph 5(a), paragraph 6 or
paragraph 7 of this Agreement, as applicable (the “Payment Date”), but in no
event later than March 15th of the calendar year following the calendar year
containing the Payment Date.







--------------------------------------------------------------------------------



4.
A PSU carries no voting rights and the holder of a PSU will not have an equity
interest in the Company or any shareholder rights, unless the vesting and
performance conditions of the PSU are met and the PSU is paid out.



5.
This Award of PSUs will vest, in accordance with and subject to the terms of
this Agreement, in three equal installments on December 31st in each year during
the Performance Period (each a “Vesting Date”), provided, however, that if:

 
(a)
the Employee Separates from Service prior to the end of the Performance Period
by reason of the Employee’s death or a Separation from Service on account of
Disability, all PSUs that have not previously vested shall vest and the
Employee’s PSUs referenced in the chart above shall be paid to the Employee at
the rate of one Share for each PSU;



(b)
if (i) the Employee Separates from Service prior to the Payment Date by reason
of a Separation from Service by the Company for Cause (as defined in the Plan
and as may otherwise be determined by the Committee in its sole discretion) or
(ii) the Employee Separates from Service prior to the final Vesting Date by
reason of a voluntary Separation from Service by the Employee (including any
retirement other than a Qualified Retirement (as defined below)), this Award of
PSUs (including any time-vested portion) shall immediately upon such termination
be cancelled and forfeited without payment or further obligation by the Company;
and



(c)
if the Employee Separates from Service for any other reason, including, but not
limited to, on account of a Qualified Retirement, by reason of a death or
Disability subsequent to the end of the Performance Period, or by reason of a
Separation from Service by the Company other than for Cause (other than for
Cause, voluntarily by the Employee not as part of a Qualified Retirement or due
to death or Disability as provided in paragraphs 5(a) and 5(b)), the Employee
will be eligible to receive the value of his or her vested PSUs, as of the date
of the Separation from Service, on the Payment Date in accordance with and
subject to the terms set forth in paragraph 6 below.



Any PSUs that have not vested prior to the date that an Employee Separates from
Service for any reason (other than by reason of death or Disability as provided
in paragraph 5(a)), (i) will not subsequently vest; and (ii) will be immediately
cancelled and forfeited without payment or further obligation by the Company or
any Affiliate. In addition, the Employee’s right to receive Shares in respect of
vested PSUs that have not been forfeited will be paid on the Payment Date if,
and only if, all relevant performance conditions are met, in accordance with the
terms and conditions of this Agreement and the Plan. For purposes of this
Agreement, “Qualified Retirement” means the Employee’s retirement at a time when
such Employee is at least 60 years of age and has had at least seven years of
service as an employee of the Company and/or one or more of its Affiliates.
 
6.
The Company will issue and deliver Shares in satisfaction of vested PSUs subject
to and conditioned upon the attainment of the performance conditions set forth
below, as approved by the Committee at the time of grant; provided, however,
notwithstanding the performance level achieved, the Committee may reduce the
number of PSUs earned or terminate this


2



--------------------------------------------------------------------------------



Award of PSUs altogether, but in no event may the Committee increase the value
of a PSU underlying this Award beyond the performance levels achieved. For
purposes of this Agreement, the “Performance Period” is the three calendar year
period beginning on January 1st in the year of grant and ending on and through
December 31st in the second year following the year of the grant date.


The value of each vested PSU will depend upon the Company’s actual Proportional
Free Cash Flow (“PFCF”) as defined below, over the Performance Period as
compared to the performance target approved by the Committee and as follows:
ACTUAL PFCF
OVER THE PERFORMANCE PERIOD
SHARES EARNED
Below 75% of Performance Target =
None (0%)
Equal to 87.5% of Performance Target =
50%
(0.5 x number of vested PSUs)
Equal to 100% of Performance Target =
100%
(1.0 x number of vested PSUs)
Equal to or greater than 125% of Performance Target =
200%
(2.0 x number of vested PSUs)



7.
For PFCF levels achieved greater than 75% and less than 87.5% of performance
target, greater than 87.5% and less than 100% of performance target, and greater
than 100% and less than 125% of performance target, the Performance Unit value
will be determined based on straight-line interpolation. The maximum value of a
PSU is $2.00. In the event of a (i) Change in Control and (ii) a Qualifying
Event (as defined below) prior to the end of the Performance Period, if the PSUs
described herein have not already been previously forfeited or cancelled, such
PSUs will become fully vested (for the total amount of PSUs set forth in
paragraph 1) and the Payment Date will occur contemporaneous with the Qualifying
Event; provided, however, that in connection with a Change in Control, payment
of any obligation payable pursuant to the preceding sentence may be made in cash
of equivalent value and/or securities or other property in the Committee’s
discretion.

(a)
Change in Control means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company to any Person or group (as that term is used in Section 13(d) (3) of the
Exchange Act) of Persons, (ii) a Person or group (as so defined in the Plan) of
Persons (other than Management of the Company on the date of the most recent
adoption of the Plan by the Company's stockholders or their Affiliates) shall
have become the beneficial owner (as defined below) of more than 35% of the
outstanding voting stock of the Company, (iii) during any one-year period,
individuals who at the beginning of such period constitute the Board (together
with any new Director whose election or nomination was approved by a majority of
the Directors then in office who were either Directors at the beginning of such
period or who were previously so approved, but excluding under all circumstances


3



--------------------------------------------------------------------------------



any such new Director whose initial assumption of office occurs as a result of
an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of any individual,
corporation, partnership or other entity or group, including through the use of
proxy access procedures as may be provided in the Company’s bylaws) cease to
constitute a majority of the Board, or (iv) the consummation of a merger,
consolidation, business combination or similar transaction involving the Company
unless securities representing 65% or more of the then outstanding voting stock
of the corporation resulting from such transaction are held subsequent to such
transaction by the Person or Persons who were the beneficial owners of the
outstanding voting stock of the Company immediately prior to such transaction in
substantially the same proportions as their ownership immediately prior to such
transaction. Notwithstanding the foregoing or any provision to the contrary, if
an Award is subject to Section 409A (and not excepted therefrom) and a Change in
Control is a distribution event for purposes of an Award, the foregoing
definition of Change in Control shall be interpreted, administered and construed
in a manner necessary to ensure that the occurrence of any such event shall
result in a Change in Control only if such event qualifies as a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation, as applicable, within the
meaning of Treas. Reg. § 1.409A-3(i)(5). For purposes of this Agreement,
“beneficial owner(s)” shall have the meaning set forth in Rule 13d-3 of the
Exchange Act.
(b)
Qualifying Event means the occurrence of one or more of the following events:
(i) immediately upon the consummation of a Change in Control Event, failure of
the successor company in a Change in Control event to provide Substitute Awards
that are substantially similar in both nature and terms (including having an
equivalent realizable pre-tax value to outstanding awards assuming vesting and
delivery at the consummation of the Change in Control); (ii) within two years of
the consummation of a Change in Control event, an involuntary termination
without Cause of the Employee; or (iii) within two years of the consummation of
a Change in Control event, a Good Reason Termination (as defined below) by the
Employee.

(c)
Good Reason Termination means, without an Employee’s written consent, the
Separation From Service (for reasons other than death, Disability or Cause) by
an Employee due to any of the following events occurring within two years of the
consummation of a Change in Control: (i) the relocation of an Employee’s
principal place of employment to a location that is more than 50 miles from the
principal place of employment in effect immediately prior to such Change in
Control; (ii) a material diminution in the duties or responsibilities of an
Employee from those in place immediately prior to such Change in Control; and
(iii) a material reduction in the base salary or annual incentive opportunity of
an Employee from what was in place immediately prior to such Change in Control.



In order for Employee to terminate for Good Reason, (i) Employee must notify the
successor entity in writing, within ninety (90) days of the event constituting
Good Reason, of the Employee’s intent to terminate employment for Good Reason,
that

4



--------------------------------------------------------------------------------



specifically identifies in reasonable detail the manner of the Good Reason
event, (ii) the event must remain uncorrected for thirty (30) days following the
date that Employee notifies the successor entity in writing of Employee’s intent
to terminate employment for Good Reason (the “Notice Period”), and (iii) the
termination date must occur within sixty (60) days after expiration of the
Notice Period.


8.
It is intended that under current U.S. federal income tax laws, the Employee
will not be subject to income tax unless and until Shares are delivered to the
Employee on the Payment Date, at which time the Fair Market Value of the Shares
will be reportable as ordinary income, and subject to income tax withholding as
well as social security and Medicare (FICA) taxes. The Employee must pay all
applicable Federal and state income and employment withholding taxes when due in
such manner as approved by the Committee or the Plan Administrator.  The
Employee should consult his or her personal advisor to determine the effect of
this Award of PSUs on his or her own tax situation.  



9.
Notices hereunder and under the Plan, if to the Company, will be delivered to
the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203,
attention of the Plan Administrator, or, if to the Employee, will be delivered
to the Employee, which may include electronic delivery, or mailed to his or her
address as the same appears on the records of the Company.


10.
All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan will
be binding and conclusive on all persons. Unless otherwise specifically provided
herein, in the event of any inconsistency between the terms of this Agreement
and the Plan, the Plan will govern.


11.
By accepting this Award of PSUs, the Employee acknowledges receipt of a copy of
the Plan and the prospectus relating to this Award of PSUs, and agrees to be
bound by the terms and conditions set forth in this Agreement and the Plan, as
in effect and/or amended from time to time.

The Employee further acknowledges that the Plan and related documents, which may
include the Plan prospectus, may be delivered electronically. Such means of
delivery may include the delivery of a link to a Company intranet site or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or CD-ROM or such other delivery determined at the
Plan Administrator’s discretion. The Employee acknowledges that the Employee may
receive from the Company a paper copy of any documents delivered electronically
at no cost if the Employee contacts the Human Resources department of the
Company by telephone at (703) 682-6553 or by mail to 4300 Wilson Boulevard,
Suite 1100, Arlington, Virginia 22203. The Employee further acknowledges that
the Employee will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.



12.
This Award is intended to be excepted from coverage under Section 409A of the
Code and shall be administered, interpreted and construed accordingly. The
Employee shall have no right to designate the date of any payment under this
Agreement. Each payment under this


5



--------------------------------------------------------------------------------



Agreement is intended to be excepted under the short-term deferral exception as
specified in Treas. Reg. § 1.409A-1(b)(4). The Company may, in its sole
discretion and without the Employee’s consent, modify or amend the terms and
conditions of this Award, impose conditions on the timing and effectiveness of
the issuance of the Shares, or take any other action it deems necessary or
advisable, to cause this Award to comply with Section 409A of the Code (or an
exception thereto).

Notwithstanding, the Employee recognizes and acknowledges that Section 409A of
the Code may impose upon the Employee certain taxes or interest charges for
which the Employee is and shall remain solely responsible.

13.
Notwithstanding any other provisions in this Agreement, any PSUs subject to
recovery under any law, government regulation, stock exchange listing
requirement, or Company policy, shall be subject to such deductions, recoupment
and clawback as may be required to be made pursuant to such law, government
regulation, stock exchange listing requirement or Company policy, as may be in
effect from time to time, and which may operate to create additional rights for
the Company with respect to this Award and recovery of amounts relating
thereto.  By accepting this Award, Employee agrees and acknowledges that he or
she is obligated to cooperate with, and provide any and all assistance necessary
to, the Company to recover, recoup or recapture this Award or amounts paid under
the Plan pursuant to such law, government regulation, stock exchange listing
requirement or Company policy. Such cooperation and assistance shall include,
but is not limited to, executing, completing and submitting any documentation
necessary to recover, recoup or recapture this Award or amounts paid under the
Plan from Employee’s accounts, or pending or future compensation or other
grants.
 

14.
This Agreement will be governed by the laws of the State of Delaware without
giving effect to its choice of law provisions.

 
The AES CORPORATION
 
 
By:
 
[exhibit1013psuawardag_image2.gif]
Tish Mendoza
Senior Vice President and Chief Human Resources Officer




6

